DISMISS; Opinion issues January 25, 2013.

 

In The
(Enurt of Appeals

Zﬁifth Eialrirt at Cinema at Ballets

No. 05-12—01638~CV

IN THE INTEREST OF H.M., A CHILD

On Appeal from the 380th Judicial District Court

Collin County, Texas
Trial Court Cause No. 380-54170-2009

 

MEMORANDUM OPINION

Before Justices Lang«Miers, Myers, and Lewis
Opinion By Justice Lang-Miers

This is an appeal from the trial court’s August 24, 2012 order in suit to modify the parent~
child relationship. Father, who timely filed a motion for new trial, filed his notice of appeal on
December 6, 2012. The notice was filed outside the ninety—day period allowed under the rules of
appellate procedure but within the fifteen day period in which an extension motion setting forth a
reasonable explanation for the delay may be filed. See TEX. R. APP. P. 10.5(b), 26.1(a), 26.3.
Because Father had not moved for an extension or otherwise provided a reasonable explanation for
the late filing, we directed him to file an extension motion by December 21, 2012. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997). To date, Father has not filed the motion or otherwise

corresponded with the Court.

The timely filing of a notice of appeal is jurisdictional. See TEX. R. APP. P. 25.1(b); Garza

v. Hibernia Nat’l Bank, 227 S.W.3d 233, 233 (Tex. App.~«-Houston [lst Dist.] 2007, no pet).
Because Father’s notice of appeal was untimely and he has failed to provide a reasonable explanation
for the delay, we lack jurisdiction over this appeal. See Garza, 227 S.W.3d at 233. Accordingly,

we dismiss the appeal. See TEX. R. APP. P. 412.3(3)

  ‘7 ',  ,_ yiﬂu/U/

  

121638F.P05

 

(11mm uf Appeala
Efliftlt Eistrtrt nf (Emma at Eallwa

JUDGMENT
IN THE INTEREST OF H.M., A CHILD Appeal from the 380th Judicial District Court
of Collin County, Texas. (Tr.Ct.No. 380—
No. 0542—01638—CV 54170-2009).

Opinion delivered by Justice Lang-Miers,
Justices Myers and Lewis participating.

In accordance with this Court’s opinion of this date, we DISMISS the appeal. We ORDER
that appellee Catherine Gonzalez recover her costs, if any, of this appeal from appellant Joel
Merkins.

Judgment entered January 25, 2013.

“\
Q
\
‘\;~.

 
  

__ , 'VIE'LIZA :-
 JUSTIQE

‘\